Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Claim Objections
Claims 7 and 8 are objected to because of the following informalities: Each of Claims 7 and 8 claim dependency to Claim 5. However, each of Claims 7 and 8 also refer to “the page”, which was introduced in Claim 6. Therefore, for examination purposes the Examiner will interpret Claims 7 and 8 as each being dependent upon Claim 6. However, appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-9, and 12-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sankaran et al. U.S. PGPUB No. 2018/0011651.

Per Claim 1, Sankaran discloses a method comprising: in response to an untranslated address not existing at an address translation cache (ATC), transmitting a translation request to retrieve a translated address (Paragraphs 20, 41, and 46, Figure 3; Translation request sent to the IOMMU allows the I/O devices to handle ATC misses. Translation request 331); in response to the translation request being validated to access memory storing the translated address, receiving the translated address; and updating, at the ATC, a mapping of the translated address with the untranslated address (Paragraphs 47-49; A successful translation request returns a translation completion 312 with data to update the ATC.).
Per Claim 4, Sankaran discloses the method of claim 1, further comprising: in response to a change in a translation of the translation address, receiving an invalidation request; and clearing a subset of an address range in the ATC (Paragraphs 44 and 51).
Per Claim 5, Sankaran discloses the method of claim 1, wherein the translation request is a read or write request from the memory (Paragraphs 43 and 46).

Per Claim 6, Sankaran discloses the method of claim 1, further comprising: in response to determining that the ATC requires access to a page which is unavailable, transmitting a page request; and receiving the page from memory (Paragraph 42; ATC 324 may send a page request.).Per Claim 7, Sankaran discloses the method of claim 5, wherein the page request included at least a page address (Paragraph 42; ATC sends a page request to request a page from the pages in memory 311. This would be done by indicating a page address.) or a page request group index.Per Claim 8, Sankaran discloses the method of claim 5, wherein the page is received via a root complex (Paragraph 42, Figure 3; “The device 318 may communicate with pages in memory 311 through the Root-Complex 216”).
Per Claim 9, please refer to the above rejection of Claim 1, as the limitations are substantially similar and the reading of the Sankaran reference is equally applicable. Paragraphs 120 and 153-155).

Per Claims 12-16, please refer to the above rejection of Claims 4-8, as the limitations are substantially similar and the reading of the Sankaran reference is equally applicable.

Per Claim 17, Sankaran discloses a system (100) comprising: an endpoint (devices 218) comprising an address translation cache (ATC) (ATC 224); a root complex (216); and a memory (108), the system configured to: in response to an untranslated address not existing at the ATC, transmit, from the ATC to the memory via the root complex, a translation request to retrieve a translated address (Paragraphs 20, 41, and 46, Figure 3; Translation request sent to the IOMMU allows the I/O devices to handle ATC misses. Translation request 331); in response to the translation request being validated to access the memory storing the translated address, receive, from the memory via the root complex to the endpoint, the translated address; and update, at the ATC, a mapping of the translated address with the untranslated address (Paragraphs 47-49; A successful translation request returns a translation completion 312 with data to update the ATC.).

Per Claims 18-20, please refer to the above rejection of Claims 4, 6, and 7 respectively, as the limitations are substantially similar and the reading of the Sankaran reference is equally applicable.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Sankaran et al. U.S. PGPUB No. 2018/0011651 in view of Tong et al. U.S. Patent No. 7,415,575.

Per Claims 2 and 10, Sankaran discloses two levels of cache (Paragraphs 82 and 86), but does not specifically disclose performing cache look-ups in each level as claimed.

However, Tong discloses an address translation cache (i.e. translation lookaside buffer (TLB)) system that first performs a cache look-up at the faster L1 cache, and if a miss occurs, performs a cache look-up at the slower L2 cache (Col. 2 lines 3-10; Col. 11 lines 10-19).

-	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement two-layer cache lookup system of Tong with the two-layer cache system of Sankaran because first checking the L1 cache ensures that the fastest possible memory look-up is being performed when possible.

*	*	*	*	*	*	*

s 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Sankaran et al. U.S. PGPUB No. 2018/0011651 in view of Koka et al. U.S. PGPUB No. 2014/0089572.

Per Claims 3 and 11, Sankaran does not specifically disclose wherein the translation request is an aggregate of a plurality of translation requests.However, Koka discloses a system utilizing translation lookaside buffers (TLBs) (i.e. an address translation cache) and further teaching aggregating page table entries and translations (Paragraphs 10, 11, and 43).

-	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the aggregated translation requests of Koka within the system of Sankaran in order to consume less system resources required by frequent requests and overall reduce impact to the rest of the system.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T MISIURA whose telephone number is (571)272-0889 - (Direct Fax: 571-273-0889).  The examiner can normally be reached on M-F: 8-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on (571) 272-4174.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Brian T Misiura/
Primary Examiner, Art Unit 2186